Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2020

                                      No. 04-19-00866-CV

                            IN THE INTEREST OF C.D., a Child,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-02739
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        The Department’s brief was due on February 27, 2020. See TEX. R. APP. P. 38.6(b).
After the due date, the Department filed a first motion for a ten-day extension of time to file its
brief.
       The motion is GRANTED. The Department’s brief is due on March 9, 2020.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court